The first is based on defendant’s cruel and inhuman treatment of plaintiff by reason of his engaging in abnormal sexual practices. The second is based both on defendant’s abandonment of the plaintiff and his failure to properly provide for her support. While the first cause of action as alleged may be deficient in that it fails to comply with the provisions of rule 280, the second is good as to the abandonment; as to that ground its allegations are sufficient to comply with the rule. Since the motion to dismiss the complaint is addressed to the entire complaint and since one cause of action is sufficient, the motion was properly denied (Halio v. Lurie, 15 A D 2d 62; Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79, 84). Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.